                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:15CR104

        vs.
                                                                      ORDER
FELIPE HERNANDEZ MOLINA,

                        Defendant.

       The defendant appeared before the court on May 10, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [52]. David R. Stickman represented
the defendant. Kimberly C. Bunjer represented the government. The defendant was
advised of the alleged violation(s) of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior Judge Laurie Smith Camp in Courtroom No. 2, Third Floor, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska on June 20, 2019, at 1:30 p.m.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a continuance of the detention hearing. The detention hearing is
continued to May 14, 2019, at 11:00 a.m. in Courtroom 7 before Magistrate Judge Bazis.
The defendant will remain detained pending further order of the court.

       IT IS SO ORDERED.

       DATED this 10th day of May, 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge
